In a negligence action to recover damages for personal injuries, the defendant second third-party plaintiff, M. Fortunoff of Westbury Corp., appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), dated March 21, 1986, which granted the motion of the second third-party defendants for summary judgment dismissing the second third-party complaint.
Ordered that the order is affirmed, with costs.
Since the defendant second third-party plaintiff reached a settlement with the plaintiff in the primary action, its second third-party action which pleads a cause of action sounding in contribution, rather than indemnification, is barred (see, General Obligations Law § 15-108 [c]; Salonia v Samsol Homes, 119 AD2d 394). Bracken, J. P., Brown, Niehoff and Kooper, JJ., concur.